                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

IN   RE:         WILLIAM   JOSEPH
KLISIVITCH      aka   William    J
Klisivitch            aka     Bill
Klisivitch          aka   William
Klisivitch


            Debtor.


WILLIAM JOSEPH KLISIVITCH,

             Appellant,

v.                                   Case No: 2:19-cv-5-FtM-29
                                     Bankr. No. 9:18-BK-04099-FMD

COLETTE PANEBIANCO,

             Appellee.


                              OPINION AND ORDER

     This    matter   comes    before   the   Court    on   appeal   from   the

Bankruptcy    Court's     Order   Denying   Debtor's   Amended   Motion     for

Reconsideration of Order Granting Motion to Dismiss (Doc. #6-2) 1.

Appellant filed an Initial Brief (Doc. #15), appellee filed a Brief

of Appellee (Doc. #17), and appellant filed a Reply Brief (Doc.

#20).    For the reasons set forth below, the Order of the Bankruptcy

Court is affirmed.



     1 The Court will hereinafter cite documents filed with the
District Court as “Doc.”, and documents filed in the Bankruptcy
case as “Bankr. Doc.”.    Copies of the relevant documents were
included in the record transmitted by the Bankruptcy Court.
                                    I.

     The United States District Court functions as an appellate

court in reviewing decisions of the United States Bankruptcy Court.

28 U.S.C. § 158(a); In re Colortex Indus., Inc., 19 F.3d 1371,

1374 (11th Cir. 1994).    The legal conclusions of the bankruptcy

court are reviewed de novo, while findings of fact are reviewed

for clear error.    In re Globe Mfg. Corp., 567 F.3d 1291, 1296

(11th Cir. 2009).   A finding of fact is clearly erroneous when,

“although there is evidence to support it, the reviewing court on

the entire record is left with a definite and firm conviction that

a mistake has been committed.”     Crawford v. W. Electric Co., Inc.,

745 F.2d 1373, 1378 (11th Cir. 1984)(citing United States v. U.S.

Gypsum Co., 333 U.S. 364, 395 (1948)); In re Walker, 515 F.3d 1204,

1212 (11th Cir. 2008).   The Court’s jurisdiction over the appeal

from the dismissal of debtor’s Chapter 13 case is undisputed.

                                    II.

     On May 18, 2019, William Joseph Klisivitch (debtor) filed a

voluntary petition under Chapter 13 of the Bankruptcy Code along

with a Chapter 13 Plan proposing payments of $722 per month to the

Trustee.   (Docs. ## 6-6; 6-7.)    Under Schedule A/B, debtor listed

as property a 2012 Mercedes E350 and an Ericson E38 Sailboat worth

$27,500.   (Doc. #6-6, p. 10.)      Debtor also listed a retirement

account with a $206,036.10 balance.       (Id., p. 13.)   The attached

Schedule E/F lists unsecured claims, including two for Colette



                                  - 2 -
Trotto-Klisivitch, debtor’s ex-wife and primary creditor.                   These

debts are for $218,527.91 and $6,500, and represent the majority

of the debts. 2    (Id., p. 20.)        Both amounts arise from a Divorce

Judgment in a case pending appeal from the New York City Supreme

Court.    (Id., p. 33.)      Under debtor’s proposed plan, his ex-wife

creditor would receive virtually nothing.

     On   July    11,   2018,     the    Trustee       issued   an     Unfavorable

Recommendation and Objection to Confirmation of the Plan (Doc. #6-

9) because the debtor had not dedicated all disposable income to

the proposed Plan and the Plan did not pay unsecured creditors the

value they would receive in a Chapter 7 case.              On August 10, 2018,

creditor Colette Panebianco filed a Motion to Dismiss or Convert

Case Pursuant to 11 U.S.C. § 1307(c) (Doc. #6-14).                   On August 23,

2018, Creditor Panebianco filed an Objection to Confirmation of

the Debtor’s Chapter 13 Plan (Doc. #6-28), and on August 29, 2018,

creditor filed a Motion to Take Judicial Notice (Doc. #6-29) of

the dockets from the previous divorce and bankruptcy cases.                      A

Notice of Hearing (Doc. #6-27) was issued and a hearing scheduled

for August 30, 2018.      On August 29, 2018, debtor filed an Omnibus

Objection in response to the creditor’s Motion to Dismiss or

Convert   Case    Pursuant   to   11    U.S.C.     §   1307(c),      Objection   to


     2 Other creditors include: (1) Amex for $3,708.00; Mark F.
Brancato, Esq. for attorney fees totaling $1,732.50; (3) Michael
Klisivitch, debtor’s brother, in the amount of $46,500.00; (4)
Synchrony Bank/HH Gregg for $2,647.00; and (5) The Home Depot for
$2,364.24. (Doc. #6-6, pp. 19-22.)


                                    - 3 -
Confirmation of the Debtor’s Chapter 13 Plan, and Motion to Take

Judicial Notice (Doc. #6-30).

     At the scheduled hearing the U.S. Trustee testified that he

was still waiting for an accounting of all the property debtor

listed as sold in the two years prior to filing for bankruptcy

protection.     As a result, the Bankruptcy Court continued the

hearing.    (Doc. #7, pp. 19-20.)

     On    September   18,   2018,    the    Trustee   issued    an   Amended

Unfavorable Recommendation and Objections to Confirmation of the

Plan (Doc. #6-32).     On September 27, 2018, the hearing took place

on the pending motions and on the issue of confirmation.                (Doc.

#6-34.)    On October 1, 2018, the Bankruptcy Court issued an Order

Granting Creditor, Collette Panebianco’s Motion to Dismiss or

Convert Case Pursuant to 11 U.S.C. § 1307(c) (Doc. #6-33) for the

reasons stated on the record at the hearing.

     Debtor moved for reconsideration, arguing that he was not

granted an evidentiary hearing and therefore the Bankruptcy Court

made a decision without the necessary testimonial evidence.            (Doc.

#6-35.)     Debtor then filed an Amended Motion (Doc. #6-36) to

specifically argue that an evidentiary hearing should have been

granted before dismissing his case for bad faith.               The creditor

filed a response in opposition, Doc. #6-38, and on December 11,

2018, an Order denying Debtor’s Amended Motion for Reconsideration




                                     - 4 -
of Order Granting Motion to Dismiss (Doc. #6-2).     Debtor filed a

Notice of Appeal (Doc. #1) from this Order.

                                    III.

     Appellant argues that the Bankruptcy Court erred in granting

the motion to dismiss after determining that debtor’s Chapter 13

bankruptcy case was filed in bad faith but without conducting an

evidentiary hearing on disputed facts.     Appellant also raises two

sub-issues: Assuming an evidentiary hearing was not required, (1)

whether the Bankruptcy Court inappropriately drew inferences in

favor of the creditor when the legal standard required inferences

to be drawn in debtor’s favor; and (2) whether the Bankruptcy

Court’s “totality of the circumstances” analysis was flawed and/or

incomplete.

      A. Underlying Basis For Motion to Dismiss

     Debtor’s ex-wife filed a Motion to Dismiss or Convert Case

Pursuant to 11 U.S.C. § 1307(c) (Doc. #6-14) alleging that debtor

“has misrepresented his income and undervalued assets on his

schedules.”   (Doc. #6-14, p. 2.)    The Motion stated that this was

not debtor’s first filing of a bankruptcy to avoid a judgment from

an ex-wife.    The Motion stated that creditor and debtor were

married on February 3, 2006, and that in December of 2011, debtor

commenced divorce proceedings in New York.       The Motion further

recited that debtor asserted a claim for maintenance in the divorce

proceeding because he said he was poor, essentially unemployed,



                               - 5 -
working as a retired consultant, and living off of social security.

(Doc. #6-14, p. 4.)        The divorce case was heard by a Special

Referee,   who    issued   a   report   rejecting   debtor’s   claim   for

maintenance and finding that debtor was less than forthcoming about

his income.      (Id.)   The Special Referee noted that debtor had a

luxury apartment, luxury car, a sailboat, and belonged to a yacht

club.    (Id.)    Based on the report, the presiding judge issued a

Divorce Order adopting the findings of the Special Referee, and a

Judgment was issued on August 28, 2017.       (Id., p. 5.)     The Motion

further points out that while debtor claimed to be retired and

receiving only $1,521.00 in social security benefits and $620.00

in a Canadian pension, he pays $1,900 per month in rent, and does

so by taking one distribution a year from his IRA to cover the

expense.

     In response to the motion to dismiss, debtor objected to any

material from the divorce cases being used against him in the

bankruptcy case, and sought to strike such factual allegations

from the record.     (Doc. #6-30.)

        B. Bankruptcy Court’s Findings

     At the confirmation hearing, the Bankruptcy Court made the

following factual findings in concluding that the debtor did not

file the bankruptcy petition in good faith:

           First, this is a two-party dispute.       The
           parties’ divorce has been pending since 2011.




                                   - 6 -
           Second, the debt to Ms. Panebianco would be
           dischargeable only in a Chapter 13.

           Third, there are minimal, if any, other debts.

           Fourth, the parties have been litigating for
           years over the true amount of the Debtor’s
           income and it would prejudice the ex-wife to
           have to relitigate that issue before this
           Court in the context of an objection to
           confirmation.

           Fifth, Debtor’s Plan is for him to keep a
           luxury sailboat while he has failed to
           disclose   the   expenditures   necessary   to
           maintain that boat, which means that he has
           the funds necessary to pay the alleged value
           of the boat into the Plan and the cost of
           upkeep of the boat, but is otherwise unwilling
           to give up the boat and pay those same amounts
           to creditors.

(Doc. #8, pp. 6-7.)    The Court issued an Order (Doc. #6-33) finding

that the case had not been filed in good faith, and the bankruptcy

case was dismissed without prejudice to seeking to convert the

case to a Chapter 7 proceeding.

     Upon motion for reconsideration, the Bankruptcy Court found

that an evidentiary on the motion to dismiss was not warranted.

(Doc.   #6-2.)   The   Bankruptcy   Court   granted   the   request   for

judicial notice, but only to the extent that the Court took

judicial notice of the existence of the filings in the prior

Bankruptcy and Divorce cases.       The Bankruptcy Court noted her

findings as follows:

           A. Debtor filed his Chapter 13 case in May
           2018, while litigation with Creditor, that
           included Debtor’s appeal of a ruling against
           him, had been pending in New York since 2011.


                                - 7 -
          B. Debtor listed only a handful of creditors:
          Creditor,   Creditor’s    attorney,   Debtor’s
          brother, two American Express accounts, and
          one H.H. Gregg account. Debtor listed American
          Express and H.H. Gregg as being “last active”
          in April and May 2018. These creditors did not
          file proofs of claim. Debtor’s brother filed
          a proof of claim, and then an amended claim,
          but both were filed after the claims bar date.
          Another creditor, PYOD, LLC, filed a proof of
          claim for $918.00, to which Debtor objected as
          barred by statute of limitations. Debtor did
          not list any amounts owed to the attorney
          representing him in the Divorce Case.

          C. The Plan proposed monthly plan payments of
          $722.00 per month for 60 months, that the
          Court   calculated   would  result   in   the
          distribution to unsecured creditors of about
          $33,588.00. The plan payments were based on
          the liquidation value of Debtor’s assets,
          including a 38-foot sailboat that Debtor
          valued at $27,500.00.

          D. Debtor’s Schedule J listed a monthly
          expenditure of $160.00 for boat insurance but
          did not list any other expenses for the
          sailboat, such as dock or storage fees or
          other maintenance charges.

          E. Standing alone, the fact that Debtor is
          using Chapter 13 to discharge an otherwise
          nondischargeable debt is not by definition bad
          faith.

          F. The Court did not consider Creditor’s
          allegation that Debtor had tried to avoid his
          obligations to his first wife in the Prior
          Bankruptcy Case; accordingly, to the extent
          that the Court had granted Creditor’s request
          for judicial notice, the Court gave no weight
          to the filings in the Prior Bankruptcy Case.

(Doc. #6-2, pp. 4-5) (internal footnotes omitted).         Citing 11

U.S.C. § 101(A)(2), the Bankruptcy Court found that an evidentiary

hearing was not required, only fair notice and an opportunity to


                              - 8 -
be heard.     (Id., p. 7.)    The Bankruptcy Court found that the

“totality of the circumstances” demonstrated that:

            (1) Debtor has been embroiled in litigation
            with Creditor since 2011, (2) Creditor’s claim
            was subject to discharge in a Chapter 13 case,
            but would not be discharged in a Chapter 7
            case, (3) Debtor had few other creditors, (4)
            Debtor proposed to retain ownership of his
            luxury sailboat, (5) and Debtor’s schedules,
            while listing the cost of insurance for the
            boat, did not include other associated costs.

(Id., p. 10.)

                                   IV.

     The Bankruptcy Court shall confirm a plan if “proposed in

good faith and not by any means forbidden by law”.      11 U.S.C. §

1325(a)(3).    “A debtor has the burden of proving that his plan was

filed in good faith.”    In re Fretwell, 281 B.R. 745, 750 (Bankr.

M.D. Fla. 2002).     “[O]n request of a party in interest or the

United States trustee and after notice and a hearing, the court

may convert a case under this chapter to a case under chapter 7 of

this title, or may dismiss a case under this chapter, whichever is

in the best interests of creditors and the estate, for cause. . .

.”   11 U.S.C. § 1307(c).

     “A bankruptcy court's determination whether a chapter 13 plan

has been proposed in good faith is a finding of fact reviewable

under the clearly erroneous standard.”       Gen. Lending Corp. v.

Cancio, 578 F. App'x 832, 835 (11th Cir. 2014) (citing In re Brown,

742 F.3d 1309, 1315 (11th Cir. 2014)).       “A factual finding is



                                - 9 -
clearly erroneous only when this Court, after reviewing all of the

evidence, is left with “the definite and firm conviction” that a

mistake has been committed.”      In re Piazza, 719 F.3d 1253, 1273

(11th Cir. 2013) (citation omitted).      This “conviction arises only

when there has been a ‘manifest disregard of right and reason.’”

Id. (citation omitted).

     (1)   Evidentiary Hearing

     Debtor asserts that he was denied a required evidentiary

hearing, and therefore the Bankruptcy Court had no factual basis

on which to base its finding of bad faith.        Debtor was provided

notice and an opportunity to be heard by way of the confirmation

hearing.   See 11 U.S.C. § 1307(c) (“on request of a party in

interest or the United States trustee and after notice and a

hearing”, the court may dismiss a case).       “[T]he Bankruptcy Code

requires only such notice or hearing ‘as is appropriate in the

particular circumstances.’”    In re Mirzataheri, 730 F. App'x 861,

863 (11th Cir. 2018) (quoting In re Piazza, 719 F.3d 1253, 1272

n.8 (11th Cir. 2013)).

     The necessity of an evidentiary hearing was discussed, and

the Bankruptcy Court denied an evidentiary hearing because the

record was sufficiently developed.        The Bankruptcy Court heard

argument regarding the motion to dismiss, and specifically asked

counsel for debtor if an evidentiary hearing would be required:

           THE COURT: And what I need to hear from you
           is whether I can decide based on the papers or


                                 - 10 -
if there are issues of disputed fact that
would require a further evidentiary hearing.

MR. LAMPLEY:   Your Honor, I would say that,
at the very least, there would be a need for
an evidentiary hearing to determine whether or
not he has income which, according to the
Schedules, he doesn’t.    The only income we
have is distributions from a 401(k), I
believe, or an IRA, which is actually why he
couldn’t file a Chapter 7, because he was
ineligible for the means test.

THE COURT:   Well, he didn’t want to file a
Chapter 7.

MR. LAMPLEY: He wouldn’t have but he couldn’t
have under Kitchen factors, even if he – he
wasn’t   eligible  even   if   that   was   a
possibility.

So it sounds like, if there is appeal going on
of the State Court order, then all of the stuff
that the opposing counsel is asking you to
take judicial notice of isn’t final yet. So
all of the determinations of whether or not he
is supposedly hiding income or not hiding
income is still in flux I the sense that it’s
under appeal.

We fill out the Schedules. The Schedules are
under penalty of perjury. The Debtor, under
penalty of perjury, says he doesn’t have the
money to do this.

The Debtor actually filled out his assets and
list his assets.    They got an appraisal by
Read & Kelley and had to decrease the value of
a lot of these assets because the Debtor had
actually overvalued stuff.

There is a sailboat that is going to
liquidation.  As Mr. Cecil said earlier,
there’s about $35,000 going to unsecured
creditors.

The Debtor’s brother –




                    - 11 -
          THE COURT: What’s happening with the sailboat
          under the Plan?

          MR. LAMPLEY: The Debtor is paying the value
          into it as liquidation.

          . . . .

          THE COURT: Oh, so he’s paying the liquidation
          value into the case in order to keep his boat?

          MR. LAMPLEY:    Yes, Your Honor. . . .

(Doc. #7, pp. 14-16.)    Counsel for debtor acknowledged that debtor

filed under Chapter 13 to get the ex-wife’s debt discharged:

          MR. LAMPLEY: If this case is dismissed, then
          it’s three-party dispute.     I mean there’s
          nothing wrong with the Debtor who needs – who
          has a judgment – or who has litigation going
          on who can’t afford to pay to use the
          bankruptcy system for what it was there for,
          to help reassess your situation.

          Yes, he’s in a 13. Yes, his ex-wife’s claim
          gets discharged.    But that’s what Congress
          decided for him to do.    Congress wanted him
          to go to a Chapter 13.

          You know, using the Code to do what the Code
          allows, there’s nothing inherently wrong with
          that; and whether or not he actually has
          income or all of that is an evidentiary
          question that, at the very least, needs a
          hearing.

(Id., p. 18.)

     At the continued hearing, the Bankruptcy Court found that a

decision should be rendered in the context of the motion to dismiss

and not confirmation.     The Bankruptcy Court specifically stated

that it did not consider debtor’s avoidance of his obligations to

debtor’s first wife, and even though judicial notice was granted,



                               - 12 -
the Court gave no weight to the filings in the prior bankruptcy

case.     Counsel for debtor did not object to proceeding without

further    factual   findings,   did   not   present   additional   factual

evidence, and did not argue what facts were in dispute.         The facts

relied upon by the Bankruptcy Court for its bad faith finding were

not disputed.    The Bankruptcy Court made no error in failing to

conduct an evidentiary hearing as to other potential facts.

     (2)    Permissible Inferences

     Debtor argues that the Bankruptcy Court was required to view

the evidence in a light most favorable to debtor based on the case

law applied to dispositive motions filed in non-bankruptcy civil

cases.     There is no indication that the Kitchen 3 factors are

applied in bankruptcy cases in a light most favorable to a debtor.

In fact, both subjective and objective factors are considered, and

it is the debtor that has the burden of proving that a plan is

filed in good faith.     This argument is rejected.

     (3)     Totality of Circumstances

     The Eleventh Circuit has adopted the following criteria that

must be considered in determining a debtor’s good faith:

            (1) the amount of the debtor's income from all
            sources;

            (2) the living expenses of the debtor and his
            dependents;

            (3) the amount of attorney's fees;


     3   In re Kitchens, 702 F.2d 885, 888–89 (11th Cir. 1983).


                                  - 13 -
              (4) the probable or expected duration of the
              debtor's Chapter 13 plan;

              (5) the motivations of the debtor and his
              sincerity   in  seeking   relief under the
              provisions of Chapter 13;

              (6) the debtor's degree of effort;

              (7) the debtor's ability to earn and the
              likelihood of fluctuation in his earnings;

              (8) special circumstances such as inordinate
              medical expense;

              (9) the frequency with which the debtor has
              sought relief under the Bankruptcy Reform Act
              and its predecessors;

              (10) the circumstances under which the debtor
              has contracted his debts and his demonstrated
              bona fides, or lack of same, in dealings with
              his creditors;

              (11)    the   burden    which   the    plan's
              administration would place on the trustee.

In re Kitchens, 702 F.2d 885, 888–89 (11th Cir. 1983).                          The

Eleventh      Circuit    noted    that     “other   factors     or     exceptional

circumstances may support a finding of good faith, even though a

debtor has proposed no or only nominal repayment to unsecured

creditors.”      Id., 702 F.2d at 889 (citing In re Estus, 695 F.2d

311,   317    (8th     Cir.   1982)).      The   Eighth     Circuit    also   added

consideration of the type of debt to be discharged, and whether

the    debt    would    be    nondischargeable      under    Chapter    7.     Id.

“Analysis of a debtor's good faith in proposing a Chapter 13 plan

includes pre-petition conduct as well as post-petition conduct.”

White v. Waage, 440 B.R. 563, 567 (M.D. Fla. 2010) (citing In re



                                        - 14 -
McGovern, 297 B.R. 650 (S.D. Fla. 2003)).             The inquiry is conducted

on a subjective and objective basis.                In re McGovern, 297 B.R.

650, 656 (S.D. Fla. 2003).           “The bankruptcy court judge is in the

best   position    to    evaluate    good   faith    and    weigh     the    relevant

Kitchens factors, as it sits as a finder of fact and can best

assess motives and credibility. [ ] The bankruptcy court must

utilize its fact finding expertise and judge each case on its own

facts after considering all of the circumstances.”                    In re Brown,

742 F.3d 1309, 1315 (11th Cir. 2014) (citations omitted).

       In    considering    the   totality     of    the    circumstances,         the

Bankruptcy Court considered that the litigation was essentially a

two-party dispute because a majority of the debt is owed to

debtor’s ex-wife, and her debt would be dischargeable only in a

Chapter 13 case.        The Bankruptcy Court noted that debtor’s income

has been litigated for years, and it would prejudice creditor to

re-litigate the issue before the Bankruptcy Court.                   The Bankruptcy

Court further noted that the proposed plan would allow him to keep

a   luxury    sailboat     without   disclosing      maintenance       costs;      that

debtor filed for bankruptcy protection while debtor’s appeal of

the Divorce Judgment was pending; and that debtor listed only a

handful     of   creditors,   not    including      the    amounts    owed    to   his

attorney from the divorce case.             The Bankruptcy Court found that

the proposed payments would result in a total distribution of only

$33,588.00 based on the liquidation of debtor’s assets, including



                                      - 15 -
the sailboat.    The Bankruptcy Court noted that Schedule J listed

monthly expenditure of $160 a month for boat insurance but listed

no other maintenance expenses.        (Doc. #6-2, pp. 4-5, 10; Doc. #8,

pp. 6-7.)

     The Bankruptcy Court found that, standing alone, the use of

Chapter 13 to seek protection is not by definition bad faith, but

considering the totality of the circumstances described above, the

Bankruptcy Court concluded that the case was filed in bad faith.

Applying the Kitchen factors to these findings, the Bankruptcy

Court noted a failure to list all expenses (#2), the absence of

attorney’s fees from the divorce case (#3), the potential re-

litigation of debtor’s sources of income (#4), the filing for

protection while the appeal from the Divorce Judgment was pending

(#5), the circumstances of the largest debt from the lengthy

divorce proceedings (#10), and the type of debt that would not be

dischargeable in a Chapter 7 case (other factors).

     Much like In Re Brown, debtor in this case would have been

better off in a Chapter 7, with his fixed source of income, but he

elected to proceed under Chapter 13 because of an unsecured debt

to his primary creditor, and in this case debtor’s ex-wife.            See

In re Brown, 742 F.3d 1309, 1317 (11th Cir. 2014) (finding of bad

faith was not clearly erroneous); compare Gen. Lending Corp. v.

Cancio,   578   F.   App'x   832,   835   (11th   Cir.   2014)   (affirming

bankruptcy court’s finding that debtors were basically honest).



                                    - 16 -
     The Court cannot find that the decision was clearly erroneous

in this case based on the presence of a number of the Kitchen

factors.

     Accordingly, it is hereby

     ORDERED:

     1. The   Bankruptcy   Court's   Order   Denying   Debtor's   Amended

        Motion for Reconsideration of Order Granting Motion to

        Dismiss (Doc. #1) is affirmed.          The Clerk shall enter

        judgment accordingly, terminate all deadlines, and close

        the file.

     2. The Clerk shall transmit a copy of this Opinion and Order

        to the Clerk of the Bankruptcy Court.

     DONE and ORDERED at Fort Myers, Florida, this           15th     day

of July, 2019.




Copies:
Counsel of Record




                                - 17 -
